DETAILED ACTION
	Claims 1-20 are pending and Applicant elected the grouping of claims 1-15 for examination on merits on 01/20/2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 01/20/2021.  It should be noted that, claims 16-20 will be treated as cancelled when this application is in condition for allowance.
Applicant’s election without traverse of Group I (Claims 1-15) in the reply is acknowledged.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3, 5, 6, 10, 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 4, 5, 9, and 10 of prior U.S. Patent No. 10375041 B2 (or the reference patent). This is a statutory double patenting rejection.

THE INSTANT APPLICATION
REFERENCE CLAIMS 
1. An encryption device for establishing encrypted communications channels between a first device and a second device, comprising: 
a processor with memory; 

a second wired connection for connecting to said second device; 
one or more peripherals; and 
software, stored in said memory and execute by said processor, said software performing the functions of: 
a. reading data from said one or more peripherals and generating one or more random number seeds from said data; 
b. generating a set of public/private encryption keys using one of said random number seeds; 
c. encrypting connections to said first and second devices using said public/private encryption keys over said first and second wired connections, respectively; 
d. generating one or more private/private encryption keys using one or more of said random number seeds; and 
e. transmitting said one or more private/private encryption keys to said first and said second devices over said first and second wired connections, respectively.


a plurality of separate connections for connecting each of the plurality of devices; 
one or more peripherals; and 
software, stored in said memory and executed by said processor, said software configured to cause said processor to perform the steps of: 
a. reading data from said one or more peripherals and generating one or more random number seeds from said data; 
b. generating a set of public/private encryption keys using one of said random number seeds; 
c. encrypting each of the plurality of connections to said plurality of devices using a separate one of said set of public/private encryption keys over each of said plurality of separate connections, respectively; 
d. generating a set of private/private encryption keys using one or more of said random number seeds; and 
e. transmitting a separate one of said set of private/private encryption keys to each of said plurality of devices over said plurality of separate connections, respectively.


3. The encryption device of claim 1 wherein said peripherals are selected from a group consisting of a digital camera, a microphone, a touchpad, a clock and a random number generator.
3. The encryption device of claim 1 wherein one or more of said peripherals are selected from a group of peripherals consisting of a digital camera, a microphone, a touchpad, a clock and, a random number generator. 


5. The encryption device of claim 1 wherein said software performs steps (b) and (c) three or more times to create redundantly encrypted communications between said encryption device and said first and second devices.
4. The encryption device of claim 1 wherein said software, when executed by the processor, performs steps (b) and (c) multiple times to create redundantly encrypted communications between said encryption device and said plurality of devices.


6. The encryption device of claim 5 wherein different encryption protocols are used each time the connection between said encryption device and said first and second devices is redundantly encrypted.
    5. The encryption device of claim 4 wherein different encryption protocols are used each time the connection between said encryption device and said plurality of devices, such that the connection is redundantly encrypted. 
10. The encryption device of claim 1 wherein, when said software is performing function (e), one or more groups of three or more private/private encryption keys are transmitted to said first and said second devices 



12. The encryption device of claim 1 wherein said encryption device can detect when a wired connection with either said first or said second devices has been breached or spliced.
10. The encryption device of claim 1 wherein said encryption device can detect when a connection with any of said plurality of devices has been breached or spliced.


It is evident as shown in the table above that claims 1, 3, 5, 6, 10, and 12 are the same as claims 1, 3, 4, 5, 9, and 10 of the reference claim.

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 7-9, and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6-8, and 10 of U.S. Patent No. 10,375,041 B2 (or USPAT 41).
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of generation and distribution of security keys.

Regarding claim 2, USPAT 41 anticipates the encryption device of claim 1 wherein said encryption device and said first or second devices are the same device (USPAT 41 CLM. 2: wherein said encryption device is one of the plurality of devices. This means, when encryption device is labelled as the first device and one of the plurality of devices as the second device, the first and second devices are the same device).

Regarding claim 7, USPAT 41 anticipates the encryption device of claim 1 wherein said public/private encryption keys and said private/private encryption keys are of any bit rate (USPAT 41 CLM. 6: wherein said public/private encryption keys and said private/private encryption keys have a length of 2048 bits or more.).

Regarding claim 8, USPAT 41 anticipates the encryption device of claim 1 wherein 
said software, prior to performing function (d), further performs the functions of generating private/private encryption keys using one of said random number seeds for encrypting communications with said first and second devices (USPAT 41 CLM. 7: prior to performing step (d), further performs a step of generating private/private encryption keys using one of said random number seeds for further encrypting the connections to said plurality of devices); and 
encrypting connections to said first and second devices using said private/private encryption keys over said first and second wired connections, respectively (USPAT 41 CLM. 8: encrypt the connections to said plurality of devices using said private/private encryption keys).

Regarding claim 9, USPAT 41 anticipates the encryption device of claim 8 wherein a random encryption protocol is used to encrypt the connections to said first and second devices using said private/private encryption keys (USPAT 41 CLM. 8: wherein a random encryption protocol is used to encrypt the connections to said plurality of devices using said private/private encryption keys).

Regarding claim 11, USPAT 41 anticipates the encryption device of claim 1 wherein all of said generated public/private and private/private encryption keys are of varying lengths (USPAT 41, CLMS. 1 and 6: a length of 2048 bits or more).

Regarding claim 12, USPAT 41 anticipates the encryption device of claim 1 wherein said encryption device can detect when a wired connection with either said first or said second devices has been breached or spliced (USPAT 41 CLM. 10: wherein said encryption device can detect when a connection with any of said plurality of devices has been breached or spliced).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPAT 41), and further in view of Maeda (US 20020063933 A1).

Regarding claim 4, USPAT 41 discloses the encryption device of claim 1 (USPAT 41, CLMS. 1), but not wherein said first and second wired connections are made using digital optical cables.  This aspect of the claim is a difference. 
In a related art, Maeda teaches:
wherein said first and second wired connections are made using digital optical cables (Maeda, par. 0091: the encryption key Key 1 is sent to the interface 71 of the audio unit 12 on the receiving side through the optical cable 1).
Maeda is analogous art to the claimed invention in a similar field of endeavor in improving key generation and distribution.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify UAPAT41 with Maeda to include digital optical cables for key distribution. For this combination, the motivation would have been to improve the level of security with secured cable against potential interception of keys by a hacker.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1 recites the limitation "the function" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "wherein said public/private encryption keys and said private/private encryption keys are of any bit rate" unclearly, because bit rate is related to the speed of data transmission rather than the size of the encryption keys. The claim language appears to specify the size of the encryption keys.
Claim 8 recites the limitation: prior to performing function (d) (which is generating one or more private/private encryption keys using one or more of said random number seeds), further performs the functions of generating private/private encryption keys using one of said random number seeds.”  Because function (d) in claim 1 is essentially for encrypting communications with said first and second devices, claim 8 appears to repeat function (d) and therefore is not clear.
Claim 13 recites limitations “the range of data” and “the range for that peripheral.” There is insufficient antecedent basis for these two limitations in the claim. 
Caims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected claim 1.


Allowable Subject Matter
Claims 1-15 are allowable over prior art for the following reasons:
Independent claim 1 repeats a substantial portion of the allowable subject matter of the parent Application No. 15-131495, filed 04/17/2015, now U.S. Patent #10,375,041 B2.  The claims recite elements of “a. reading data from said one or more peripherals and generating one or more random number seeds from said data,” “b. generating a set of public/private encryption keys using one of said random number seeds,” and “d. generating one or more private/private encryption keys using one or more of said random number seeds”.  These elements, in combination with the other limitations in the claim 1, are not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/DON G ZHAO/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/25/2021